             Case 5:20-po-00375-MLC Document 6 Filed 06/16/20 Page 1 of 2
                                                                                                         FILED




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF WYOMINGU.S. Magistrate
                                                      1:14 pm, 6/16/20
                                                                     Judge

UNITED STATES OF AMERICA                                 ✔   Violation Notice    Information      Complaint
                                             Plaintiff
                                                                         5:20-PO-00375-MLC-1
vs                                                       Case Number

SARAH A PIOTROWSKI
                                            Defendant
                  (1)Foot travel in all thermal          Citation Number (1)7135940
                  areas and w/in Yellowstone
Violation Charged
                  Canyon confined to trails

Date Violation Notice Issued 06/11/2020                  Place      Yellowstone National Park
                PETTY OFFENSES/MISDEMEANORS - PROCEEDINGS SHEET
Time 9:00-9:05, 10:20-10:44                              Interpreter
Date June 16, 2020                                       Interpreter Telephone

Before the Honorable Mark L. Carman

             Jessica Jarvis                                                              FTR
                 Clerk                             Probation                            Reporter
         Stephanie Hambrick
         Asst. U.S. Attorney                      JAG Officer                           Marshal
     Failed to appear         Warrant issued on
✔    Appeared        By telephone
                     Voluntarily
                      ✔                  In Custody
     Defendant filed financial affidavit and is informed of consequences if any false information is given
     Attorney appearing
                                      FPD         PANEL-CJA              RETAINED
✔    Attorney waived

     Court orders case continued to                           at
        reason:


     Bail is set at
                          P/R-No Amount        Unsecured           Cash/Surety
     Conditions of release




WY 59                                                                                           Revised 02/07/2020
             Case 5:20-po-00375-MLC Document 6 Filed 06/16/20 Page 2 of 2
Petty Offenses/Misdemeanors Minute Sheet
5:20-PO-00375-MLC-1



     COMPLETE THIS SECTIONS FOR ALL CLASS A MISDEMEANOR CASES:
       Defendant advised of the right to trial, judgment, and sentencing by a District Judge (Class A
       Misdemeanor).
       Defendant consents to proceed before the Magistrate Judge and expressly and specifically waives
       trial, judgment, and sentencing by a District Judge (Class A Misdemeanor).
                      This consent was made          orally          in writing
 ✔   Informed of charges and rights             Date June 16, 2020
 ✔   Defendant arraigned                        Date June 16, 2020
     Court accepts plea                    Defendant enters ✔ Guilty                      Not Guilty Plea
     Trial    Witnesses

 ✔   Disposition
             Not Guilty
          ✔ Guilty                  7135940
             Dismissed
             Collateral Forfeited
             Nolo Contendere
     PSI ordered
 ✔   Sentence         Date June 16, 2020
     Imposition of jail sentence suspended
 ✔   Committed to custody for a period of 2 days can be release on morning of 6/18th after 8am
 ✔   Probation for a period of       two years
             With Supervision          ✔ Without Supervision

 ✔   Special Conditions of Probation

               obey all laws, ban from Yellowstone for 2 years, pay fines in full by 10/01/2020
 ✔   Fine           350.00                  Payable 10/01/2020
 ✔   Restitution    106.92                  To       National Park Service 10/01/2020
     Community Service                      To
 ✔   Special Assessment 10.00
 ✔   Processing fee: $ 30.00
     Defendant advised of right to appeal
 ✔   Other written judgment to follow, in custody of the USMS




                                                   Page 2 of 2
